Exhibit 10.54

 

AMENDMENT NUMBER SEVEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of June 26, 2012,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER SEVEN (this “Amendment Number Seven”) is made this
24th day of July, 2014 (the “Amendment Effective Date”), by and between PENNYMAC
LOAN SERVICES, LLC (“Seller”) and CITIBANK, N.A. (“Buyer”), to the Master
Repurchase Agreement, dated as of June 26, 2012, by and between Seller and
Buyer, as such agreement may be amended from time to time (the “Agreement”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, Seller and Buyer have agreed to amend the Agreement to extend the term
of the facility and modify other provision of the Agreement as more specifically
set forth herein; and

 

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.         Amendments.  Effective as of the Amendment Effective Date,
the Agreement is hereby amended as follows:

 

(a)           Section 2 of the Agreement is hereby amended by adding the new
definition of “2014 First Extension Commitment Fee” in the appropriate
alphabetical order to read as follows:

 

“2014 First Extension Fee” shall have the meaning assigned to it in the Pricing
Side Letter.

 

(b)           Section 2 of the Agreement is hereby amended by deleting the
definition of “Termination Date” in its entirety and replacing it with the
following:

 

“Termination Date” shall mean August 7, 2014, or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.”

 

SECTION 2.         Fees and Expenses.  Seller agrees to pay to Buyer all
reasonable out of pocket costs and expenses incurred by Buyer in connection with
this Amendment Number Seven (including all reasonable fees and out of pocket
costs and expenses of the Buyer’s legal counsel) in accordance with Sections 23
and 25 of the Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 3.         Representations.  Seller hereby represents to Buyer that as
of the date hereof, the Seller Parties are in full compliance with all of the
terms and conditions of the Agreement and each other Program Document and no
Default or Event of Default has occurred and is continuing under the Agreement
or any other Program Document.

 

SECTION 4.         Binding Effect; Governing Law.  This Amendment Number Seven
shall be binding and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  THIS AMENDMENT NUMBER SEVEN SHALL
BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

 

SECTION 5.         Counterparts.  This Amendment Number Seven may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

SECTION 6.         Limited Effect.  Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment Number Seven need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Seven to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

(Seller)

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

CITIBANK, N.A.

 

(Buyer and Agent, as applicable)

 

 

 

 

 

By:

/s/ Susan Mills

 

Name:

Susan Mills

 

Title:

Vice President

 

 

Citibank, N.A.

 

 

Acknowledged:

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

--------------------------------------------------------------------------------